Affirmed and Memorandum Opinion filed July 3, 2008







Affirmed
and Memorandum Opinion filed July 3, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00471-CR
____________
 
TIFFANY MONEKE WOODBERRY, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 262nd District
Court
Harris County, Texas
Trial Court Cause No. 1083066 
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a plea of Aguilty@ to the offense of aggravated assault.  In accordance with
the terms of a plea bargain agreement with the State, the trial court deferred
adjudication of guilt and placed appellant under community supervision for a
period of five years.  Subsequently, the State filed a motion to adjudicate
guilt.  Appellant entered a plea of Atrue@ to the State=s allegations.  After a hearing, the
trial court found appellant guilty and assessed punishment at confinement for
four years in the Institutional Division of the Texas Department of Criminal
Justice.  Appellant filed a pro se notice of appeal.




Pursuant
to the version of Article 42.12, section 5(b) of the Code of Criminal Procedure
in effect at the time of the hearing[1], we do not
have jurisdiction to consider claims relating to the trial court=s determination to proceed with an
adjudication of guilt.  See Davis v. State, 195 S.W.3d 708, 710 (Tex.
Crim. App. 2006).  Accordingly, we dismiss the appeal for want of jurisdiction.
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed July 3,
2008.
Panel consists of Justices Frost, Seymore, and Guzman.

Do Not Publish C Tex. R. App. P.
47.2(b).




[1]  Tex. Code
Crim. Proc. art. 42.12 ' 5(b) has been
amended to allow review of the determination to proceed with an adjudication of
guilt.  The amendment applies to hearings conducted on or after June 15, 2007. 
Appellant=s hearing was conducted June 6, 2007.